In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1097V
                                      Filed: June 28, 2016
                                         UNPUBLISHED

****************************
CURTIS V. BLANKENSHIP,                *
                                      *
                  Petitioner,         *      Joint Stipulation on Damages;
v.                                    *      Influenza (“Flu”) Vaccine;
                                      *      Guillain-Barré syndrome (“GBS”);
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 30, 2015, Curtis V. Blankenship (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered from
Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received
on October 2, 2012. Petition at 1-3; Stipulation, filed June 28, 2016, at ¶ 4. Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petition at 3; Stipulation at ¶ 4. “Respondent denies that the flu vaccine
caused petitioner’s GBS, any other injury, or his current disabilities.” Stipulation at ¶ 6.

        Nevertheless, on June 28, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum $1,824.52, in the form of a check payable to petitioner and
           HMS Casualty Recovery Unit, 2000 Interstate Park Drive, Suite 401,
           Montgomery, AL, 36109. Petitioner agrees to endorse this payment to
           HMS Casualty Recovery Unit. This amount represents full satisfaction
           of any right of subrogation, assignment, claim, lien, or cause of action
           the State of Alabama may have against any individual as a result of any
           Medicaid payments the State of Alabama has made to or on behalf of
           Curtis F. Blankenship from the date of his eligibility for benefits through
           the date of judgment in this case as a result of his alleged vaccine-
           related injury suffered on or about October 2, 2012, under Title XIX of
           the Social Security Act; and

        b. A lump sum of $150,000.00, in the form of a check payable to petitioner.
           Stipulation at ¶ 8. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2